972 F.2d 338
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John R. ANDERSON, Petitioner-Appellant,v.William D. LEEKE;  Attorney General of South Carolina,Respondents-Appellees.
No. 91-7648.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 31, 1992Decided:  August 21, 1992

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, Circuit Judge.  (CA-86-2555)


1
John R. Anderson, Appellant Pro Se.


2
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.


3
Dismissed.


4
D.S.C.


5
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.

OPINION
PER CURIAM:

6
John R. Anderson seeks to appeal the district court's order denying his Fed.  R. Civ. P. 60(b) motion in his action brought pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Anderson v. Leeke, No. CA-862555 (D.S.C. June 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED